UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-6752


ALEXANDER BELL, a/k/a Sulyaman Al Islam Salaam,

                   Plaintiff - Appellant,

             v.

MAJOR MYERS; KATHRYN HARREL, Assistant            Director;   KENNY
BROWN, Officer; OFFICER CHAPPEL,

                   Defendants – Appellees,

             and

ALVIN S. GLENN DETENTION CENTER,

                   Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (9:09-cv-00607-CMC-BM)


Submitted:    August 27, 2009                 Decided:   October 6, 2009


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alexander Bell, Appellant Pro Se. Daniel C. Plyler, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alexander        Bell     seeks       to   appeal    the    district        court

order adopting the report and recommendation of the magistrate

judge and dismissing Alvin S. Glenn Detention Center from his 42

U.S.C.    § 1983       (2006)       action.            This     court     may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain       interlocutory      and       collateral     orders,        28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                   The order Bell seeks to appeal

is    neither    a   final    order    nor    an       appealable      interlocutory      or

collateral order.            Accordingly, we grant the Appellees’ motion

to dismiss the appeal for lack of jurisdiction and deny Bell’s

motion for injunctive relief.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2